DETAILED ACTION
Status of the Application
Claims 1-15 have been examined in this application.  This communication is the first action on the merits. The information disclosure statement (IDS) submitted on 05/13/2020; 11/19/2021; was filed with this application.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status

This action is a Non-Final Action on the merits in response to the amended claims filed on 05/13/2020 .
Claims 1-15 have been amended. 
Claims 1-15 remain pending in this application.

Foreign Priority
The Examiner/office acknowledges that the applicant claims foreign priority to the date 11/14/2017 .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-13 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by United States Patent Publication US 20110107920, Bühler, et al..

Referring to Claim 1 , Bühler teaches food or beverage preparation assembly adapted to be embedded in a mixing head of a food or beverage preparation machine, the assembly comprising (
Bühler: Sec. 0001, The present invention relates to a pump for a device for the preparation of liquid food or a beverage. More particularly, the present invention relates to an elastic support member for resiliently supporting the pump within the housing of the device.): 
Bühler describes the a beverage preparation machine
a container holder adapted for receiving a food or beverage precursor ingredient container, the container holder comprising an outlet port, (
Bühler: Sec. 0001, In a first aspect, the invention relates to a device for the preparation of a liquid food or beverage composition on the basis of portioned ingredients housed within a beverage preparation chamber, the device comprising: a housing, a pump comprising a pump chamber that vibrates during use, in particular a pump chamber containing a piston moveably mounted therein, the pump further comprising a liquid inlet and a liquid outlet, a liquid supply which is in fluid connection with the inlet of the pump, the beverage preparation chamber being in fluid connection with the outlet of the pump, a pump support connected to the housing of the device at which the pump is mounted.): 
Bühler describes a container holder for food or beverages that consist of ingredients and an outlet port.

an inlet port for connecting the assembly to a source of a fluid mixing ingredient (
Bühler: Sec. 0053, The pump chamber 2 is connected to a liquid inlet 4a and a liquid outlet 4b of the pump 1. The piston 3 comprises at least one bore 3a which can be selectively closed by at least one valve 3b in order to pump liquid from the liquid inlet 4a to the liquid outlet 4b of the pump 1 during the reciprocating movement of the piston 3.
Bühler: Sec. 0073, The pre-suction chamber 14 comprises an inlet 5c which is in connection with a liquid supply member 5a connected to the liquid supply. The outlet of the pre-suction chamber corresponds to the inlet 4a of the pump 1.
Bühler: Sec. 0076, Hence, according to the alteration of the volume, liquid is sucked from the inlet 5c which is in fluid connection to a liquid supply of the device into the pre-suction chamber 14 and from there, the liquid is supplied in an intermittent way to the liquid inlet 4a of the pump 1. Hence, the drawing of water from the liquid supply 5a by the pump 1 is enhanced due to the oscillating movement of the elastic support member 7a. Accordingly, the suction efficiency of the pump 1 is increased.);
Bühler describes the inlet port connecting to the mixing ingredients.

and the assembly comprises, between its inlet port and the container holder, a chamber having a variable volume (
Bühler: Fig. 1 and Fig. 2
Bühler: Sec. 0002,  a water circulation system between a water reservoir and a hot water or vapour distribution chamber of an espresso machine. The circulation system includes a valve, a metallic heating tube and a pump that are connected to the reservoir via different silicone hoses, which are joined using clamping collars.
Bühler: Sec. 0036,  As the pre-suction chamber is designed to intermittently provide liquid to the liquid inlet of the pump, the suction efficiency of the pump is enhanced. Preferably, the pre-suction chamber is designed to be driven by the vibrations of the pump. Thereby, the vibrations of the pump induce an oscillating movement of the pre-suction chamber such that the volume of the chamber is intermittently changing.
Bühler: Sec. 0081, the lower part 21 b of the elastic support member 7 a vibrates which leads to an oscillating alteration of the volume of the pre-suction chamber 14. Hence, according to the alteration of the volume, liquid is sucked from the inlet 5 c which is in fluid connection to a liquid supply of the device into the pre-suction chamber 14 and from there, the liquid is supplied in an intermittent way to the liquid inlet 4 a of the pump 1. Hence, the drawing of water from the liquid supply 5 a by the pump 1 is enhanced due to the oscillating movement of the elastic support member 7 a. Accordingly, the suction efficiency of the pump 1 is increased.);
Bühler describes the inlet port, container holder, and a chamber having a range of volume.

such that an alternating increase and decrease in the volume of the chamber may be provided for pumping mixing ingredient from the source of mixing ingredient to the inlet port of the assembly (
Bühler: Fig. 1 and Fig. 2
Bühler: Sec. 0002,  a water circulation system between a water reservoir and a hot water or vapour distribution chamber of an espresso machine. The circulation system includes a valve, a metallic heating tube and a pump that are connected to the reservoir via different silicone hoses, which are joined using clamping collars.
Bühler: Sec. 0036, As the pre-suction chamber is designed to intermittently provide liquid to the liquid inlet of the pump, the suction efficiency of the pump is enhanced. Preferably, the pre-suction chamber is designed to be driven by the vibrations of the pump. Thereby, the vibrations of the pump induce an oscillating movement of the pre-suction chamber such that the volume of the chamber is intermittently changing.
Bühler: Sec. 0038, Due to the intermittently change of volume of the pre-suction chamber caused by the vibrations of the pump, the pre-suction chamber acts as a pre-pump membrane thus enhancing the fluid load behaviour of the pump. Accordingly, the pump performance is increased.
Bühler: Sec. 0058, The pump chamber 2 is connected to a liquid inlet 4 a and a liquid outlet 4 b of the pump 1. 
Bühler: Sec. 0071, FIG. 2 shows a sectional side view of another preferred embodiment of the pump and a pre-suction chamber being disposed at the liquid inlet of the pump. Thereby, the pre-suction chamber 14 in section A as indicated in the figure is enclosed by the pump support 7.
Bühler: Sec. 0078, As shown in FIG. 2, the pre-suction chamber 14 is formed between the lower part 21 b of the elastic member 7 a and the rigid support member 7 b. The pre-suction chamber 14 comprises an inlet 5 c which is in connection with a liquid supply member 5 a connected to the liquid supply. The outlet of the pre-suction chamber corresponds to the inlet 4 a of the pump 1.), 
Bühler describes the chamber having the capability to adjust volume.

and for generating a flow of mixing ingredient through the chamber having a variable volume and through the container holder, such that, when a source of mixing ingredient is connected to the inlet port and a container is received in the container holder, food or beverage product is prepared by mixing the precursor ingredient contained in the container and mixing fluid, and the food or beverage product is expelled through the outlet port (
Bühler: Fig. 1 and Fig. 2
Bühler: Sec. 0058, FIG. 1 shows a sectional side view of a preferred embodiment of a pump 1 according to the present invention. The pump 1 is preferably a vibrating pump known in the field of beverage preparation machines. Thereby, a piston 3 is movably mounted within a pump chamber 2. Preferably, at least one spring (not shown) is provided within the pump chamber 2 in order to exert a force on the piston 3. Moreover, electromagnetic solenoid 15 is provided in the periphery of the pump chamber 2 in order to interact with the piston 3. Hence, an axial reciprocating movement of the piston 3 within the pump chamber 2 is enabled due to activation by means of the solenoid 15. The pump chamber 2 is connected to a liquid inlet 4a and a liquid outlet 4b of the pump 1. The piston 3 comprises at least one bore 3a which can be selectively closed by at least one valve 3b in order to pump liquid from the liquid inlet 4a to the liquid outlet 4b of the pump 1 during the reciprocating movement of the piston 3.
Bühler: Sec. 0059, Instead of the shown pump 1 any other pump may be used within the device in order to pump liquid from a liquid inlet 4 a to the liquid outlet 4 b. In particular, the present invention may also be applied for pumps of the rotary type which are commonly used in beverage preparation devices.
Bühler: Sec. 0060, As schematically shown in FIG. 1, the liquid inlet 4 a of the pump 1 is in fluid connection with a liquid supply 5. The liquid supply 5 is preferably connected to the liquid inlet 4 a by means of a hose or tubular member 5 a. The liquid supply may be a liquid reservoir which is preferably connected to the device in a detachable manner. Moreover, the liquid supply may be a connection to a water tap.
Bühler: Sec. 0067, During operation of the pump, pump piston 3 vertically reciprocates in pump chamber 2 which then vibrates correspondingly. Such vibrations are then communicated to elastic support member 7 a that deforms in a corresponding generally vertical motion by flexions around three flexion axes 11 a, 11 b, 11 c in member 7 a to absorb such vibrations and prevent communication of the vibrations to housing 20.
Bühler: Sec. 0081, During operation of the pump 1, vibrations are transmitted from the pump 1 to the elastic support member 7 a and are substantially absorbed by said support member 7 a. Due to these vibrations, the lower part 21 b of the elastic support member 7 a vibrates which leads to an oscillating alteration of the volume of the pre-suction chamber 14. Hence, according to the alteration of the volume, liquid is sucked from the inlet 5 c which is in fluid connection to a liquid supply of the device into the pre-suction chamber 14 and from there, the liquid is supplied in an intermittent way to the liquid inlet 4 a of the pump 1. Hence, the drawing of water from the liquid supply 5 a by the pump 1 is enhanced due to the oscillating movement of the elastic support member 7 a. Accordingly, the suction efficiency of the pump 1 is increased.).  
Bühler describes the chamber having the capability to adjust volume, mix ingredients, and release mixture through outlet port.

Referring to Claim 2 , Bühler teaches food or beverage preparation assembly according to claim 1, wherein the chamber is defined in a cylinder between an end wall of the cylinder and the top face of a piston, and wherein the piston may be translated in the cylinder to increase or decrease the volume of the chamber (
Bühler: Fig. 1 and Fig. 2
Bühler: Sec. 0058, FIG. 1 shows a sectional side view of a preferred embodiment of a pump 1 according to the present invention. The pump 1 is preferably a vibrating pump known in the field of beverage preparation machines. Thereby, a piston 3 is movably mounted within a pump chamber 2. Preferably, at least one spring (not shown) is provided within the pump chamber 2 in order to exert a force on the piston 3. Moreover, electromagnetic solenoid 15 is provided in the periphery of the pump chamber 2 in order to interact with the piston 3. Hence, an axial reciprocating movement of the piston 3 within the pump chamber 2 is enabled due to activation by means of the solenoid 15. The pump chamber 2 is connected to a liquid inlet 4a and a liquid outlet 4b of the pump 1. The piston 3 comprises at least one bore 3a which can be selectively closed by at least one valve 3b in order to pump liquid from the liquid inlet 4a to the liquid outlet 4b of the pump 1 during the reciprocating movement of the piston 3.
Bühler: Sec. 0081, During operation of the pump 1, vibrations are transmitted from the pump 1 to the elastic support member 7 a and are substantially absorbed by said support member 7 a. Due to these vibrations, the lower part 21 b of the elastic support member 7 a vibrates which leads to an oscillating alteration of the volume of the pre-suction chamber 14. Hence, according to the alteration of the volume, liquid is sucked from the inlet 5 c which is in fluid connection to a liquid supply of the device into the pre-suction chamber 14 and from there, the liquid is supplied in an intermittent way to the liquid inlet 4 a of the pump 1. Hence, the drawing of water from the liquid supply 5 a by the pump 1 is enhanced due to the oscillating movement of the elastic support member 7 a. Accordingly, the suction efficiency of the pump 1 is increased.).  
Bühler describes the chamber and piston that haves the capability to adjust volume.

Referring to Claim 3 , Bühler teaches food or beverage preparation assembly according to claim 2, wherein the inlet port is located in the cylinder end wall, and the piston is formed by the container holder or rigidly linked to the container holder (
Bühler: Fig. 1, 2, 3a, 3b, and 4a
Bühler: Sec. 0014, Moreover, the device may include a rigid duct that is mechanically connected to the housing and to the pump inlet and/or to the pump outlet and that is arranged to guide liquid away from the pump or towards the pump. The duct is preferably connected with the pump inlet and/or the pump outlet by an elastic sealing member for resiliently connecting the rigid duct to the vibrating pump chamber.
Bühler: Sec. 0087, Moreover, the connector 9 comprises fastening means 23 which interact with a tube member 8 to be connected to the connector 9. The fastening means 23 is preferably a locking ring or clip interacting with a preferably circular groove 23 b provided at a lateral surface of the tube member 8 to be connected to the connector 9. Thereby, the locking ring 23 is held by a recess 23 a provided at the connector 9. Hence, due to the fastening means 23, a stable connection between two tube members 8 is enabled.
Bühler: Sec. 0087, by providing the described arrangement, comprising a rigid tube member 8 instead of a flexible tube member being connected to vibrating pump 1, the assembly process of pump 1 and tube member 8 may be automated).  
Bühler describes inlet port and rigid connections.

Referring to Claim 4 , Bühler teaches food or beverage preparation assembly according to claim 3, wherein the piston is formed on an upper wall of the container holder (
Bühler: Fig. 1, 2, 3a, 3b, and 4a
Bühler: Sec. 0058, FIG. 1 shows a sectional side view of a preferred embodiment of a pump 1 according to the present invention. The pump 1 is preferably a vibrating pump known in the field of beverage preparation machines. Thereby, a piston 3 is movably mounted within a pump chamber 2. Preferably, at least one spring (not shown) is provided within the pump chamber 2 in order to exert a force on the piston 3. Moreover, electromagnetic solenoid 15 is provided in the periphery of the pump chamber 2 in order to interact with the piston 3. Hence, an axial reciprocating movement of the piston 3 within the pump chamber 2 is enabled due to activation by means of the solenoid 15. The pump chamber 2 is connected to a liquid inlet 4a and a liquid outlet 4b of the pump 1. The piston 3 comprises at least one bore 3a which can be selectively closed by at least one valve 3b in order to pump liquid from the liquid inlet 4a to the liquid outlet 4b of the pump 1 during the reciprocating movement of the piston 3.).  
Bühler describes pistons on the wall.
 
Referring to Claim 5 , Bühler teaches food or beverage preparation assembly according to claim 2, wherein the inlet port is located in the piston and the cylinder end wall 
Bühler: Fig. 1, 2, 3a, 3b, and 4a
Bühler: Sec. 0058, FIG. 1 shows a sectional side view of a preferred embodiment of a pump 1 according to the present invention. The pump 1 is preferably a vibrating pump known in the field of beverage preparation machines. Thereby, a piston 3 is movably mounted within a pump chamber 2. Preferably, at least one spring (not shown) is provided within the pump chamber 2 in order to exert a force on the piston 3. Moreover, electromagnetic solenoid 15 is provided in the periphery of the pump chamber 2 in order to interact with the piston 3. Hence, an axial reciprocating movement of the piston 3 within the pump chamber 2 is enabled due to activation by means of the solenoid 15. The pump chamber 2 is connected to a liquid inlet 4a and a liquid outlet 4b of the pump 1. The piston 3 comprises at least one bore 3a which can be selectively closed by at least one valve 3b in order to pump liquid from the liquid inlet 4a to the liquid outlet 4b of the pump 1 during the reciprocating movement of the piston 3.).  
Bühler describes pistons on the wall, which are magnetic and be on upper or end wall.

Referring to Claim 6 , Bühler teaches food or beverage preparation assembly according to claim 2, wherein the cylinder is fixed and the piston is mobile (
Bühler: Sec. 0012, in particular a pump chamber containing a piston moveably mounted
Bühler: Sec. 0018, Thereby, the pump comprises a piston which is magnetically interacting with a solenoid arranged about the periphery of the pump chamber in which the piston is moveably mounted.
Bühler: Sec. 0087, discloses a beverage preparation machine with a vibrating pump suspended in mobile or overhung manner, the vibrations being transferred to an in-line heater to vibrate the heater with the view of reducing liming in the heater.).  
Bühler describes a movable piston in a fixed cylinder.

Referring to Claim 7 , Bühler teaches food or beverage preparation assembly according to claim 2, wherein the piston 
Bühler: Fig. 1 -4
Bühler: Sec. 0012, in particular a pump chamber containing a piston moveably mounted
Bühler: Sec. 0018, Thereby, the pump comprises a piston which is magnetically interacting with a solenoid arranged about the periphery of the pump chamber in which the piston is moveably mounted.
Bühler: Sec. 0069, Accordingly, a simplified assembly of the systems is enabled, since the liquid and electric connection of pump 1 can be assembled in the same step.
Bühler: Sec. 0087, discloses a beverage preparation machine with a vibrating pump suspended in mobile or overhung manner, the vibrations being transferred to an in-line heater to vibrate the heater with the view of reducing liming in the heater.).  
Bühler describes a movable piston in a fixed cylinder, furthermore one skilled in the art knows these features are interchangeable as the assembly process can allow for a fixed piston or a fixed cylinder.

Referring to Claim 8 , Bühler teaches food or beverage preparation assembly according to claim 2, wherein the piston comprises a longitudinal channel through which the fluid mixing ingredient can flow (
Bühler: Sec. 0058, FIG. 1 shows a sectional side view of a preferred embodiment of a pump 1 according to the present invention. The pump 1 is preferably a vibrating pump known in the field of beverage preparation machines. Thereby, a piston 3 is movably mounted within a pump chamber 2. Preferably, at least one spring (not shown) is provided within the pump chamber 2 in order to exert a force on the piston 3. Moreover, electromagnetic solenoid 15 is provided in the periphery of the pump chamber 2 in order to interact with the piston 3. Hence, an axial reciprocating movement of the piston 3 within the pump chamber 2 is enabled due to activation by means of the solenoid 15. The pump chamber 2 is connected to a liquid inlet 4a and a liquid outlet 4b of the pump 1. The piston 3 comprises at least one bore 3a which can be selectively closed by at least one valve 3b in order to pump liquid from the liquid inlet 4a to the liquid outlet 4b of the pump 1 during the reciprocating movement of the piston 3.).  
Bühler describes a movable piston in a longitudinal channel.

Referring to Claim 9 , Bühler teaches food or beverage preparation assembly according to claim 2, wherein the piston comprises a peripheral groove and a seal is installed in the peripheral groov
Bühler: Sec. 0086, As can be seen in FIG. 4 a, the connector 9 further comprises an elastic sealing member 10 which is mounted at the circular support 10 a of the tube member 8. The elastic member 10 is preferably an O-ring or the like, suitable for sealing the connector 9
Bühler: Sec. 0087, The fastening means 23 is preferably a locking ring or clip interacting with a preferably circular groove 23 b provided at a lateral surface of the tube member 8 to be connected to the connector 9. Thereby, the locking ring 23 is held by a recess 23 a provided at the connector 9. ).  

Referring to Claim 10 , Bühler teaches food or beverage preparation assembly according to claim 1, wherein the chamber having a variable volume comprises an elastically deformable wall (
Bühler: Fig. 2
Bühler: Sec. 0078, As shown in FIG. 2, the pre-suction chamber 14 is formed between the lower part 21 b of the elastic member 7 a and the rigid support member 7 b. The pre-suction chamber 14 comprises an inlet 5 c which is in connection with a liquid supply member 5 a connected to the liquid supply. The outlet of the pre-suction chamber corresponds to the inlet 4 a of the pump 1.
Bühler: Sec. 0079, As the pre-suction chamber 14 is formed between the lower part 21 b of the elastic member 7 a and the rigid member 7 b, the elastic lower part 21 b constitutes a membrane at one side of the pre-suction chamber 14.
Bühler: Sec. 0080, The elastic support member 7 a comprises due to its bellow-shaped embodiment three flexion axes 11 a, 11 b, 11 c. Accordingly, the elastic support member 7 a enables a relative movement of the pump with respect to the rigid support member 7 b in all three degrees of freedom.
Bühler: Sec. 0081, During operation of the pump 1, vibrations are transmitted from the pump 1 to the elastic support member 7 a and are substantially absorbed by said support member 7 a. Due to these vibrations, the lower part 21 b of the elastic support member 7 a vibrates which leads to an oscillating alteration of the volume of the pre-suction chamber 14. Hence, according to the alteration of the volume, liquid is sucked from the inlet 5 c which is in fluid connection to a liquid supply of the device into the pre-suction chamber 14 and from there, the liquid is supplied in an intermittent way to the liquid inlet 4 a of the pump 1. Hence, the drawing of water from the liquid supply 5 a by the pump 1 is enhanced due to the oscillating movement of the elastic support member 7 a. Accordingly, the suction efficiency of the pump 1 is increased.).  
Bühler describes elastic supported walls

Referring to Claim 11 , Bühler teaches food or beverage preparation assembly according to claim 1, wherein the inlet port comprises a one-way valve adapted to let fluid enter the chamber having a variable volume (
Bühler: Sec. 0058, FIG. 1.. The pump chamber 2 is connected to a liquid inlet 4a and a liquid outlet 4b of the pump 1. The piston 3 comprises at least one bore 3a which can be selectively closed by at least one valve 3b in order to pump liquid from the liquid inlet 4a to the liquid outlet 4b of the pump 1 during the reciprocating movement of the piston 3.).  
Bühler describes the inlet port why a one way valve that has a chamber with a range of volume.

Referring to Claim 12 , Bühler teaches food or beverage preparation assembly according to claim 1, wherein the container holder comprises the inlet port which is situated in a central position of a bottom wall of the container holder (
Bühler: Sec. 0058, FIG. 1 shows a sectional side view of a preferred embodiment of a pump 1 according to the present invention. The pump 1 is preferably a vibrating pump known in the field of beverage preparation machines. Thereby, a piston 3 is movably mounted within a pump chamber 2. Preferably, at least one spring (not shown) is provided within the pump chamber 2 in order to exert a force on the piston 3. Moreover, electromagnetic solenoid 15 is provided in the periphery of the pump chamber 2 in order to interact with the piston 3. Hence, an axial reciprocating movement of the piston 3 within the pump chamber 2 is enabled due to activation by means of the solenoid 15. The pump chamber 2 is connected to a liquid inlet 4a and a liquid outlet 4b of the pump 1. The piston 3 comprises at least one bore 3a which can be selectively closed by at least one valve 3b in order to pump liquid from the liquid inlet 4a to the liquid outlet 4b of the pump 1 during the reciprocating movement of the piston 3.).  
Bühler describes in Fig. 1 that the inlet port is can be central position of a bottom wall.

Referring to Claim 13 , Bühler teaches food or beverage preparation assembly according to claim 1, wherein it comprises a mechanical actuator adapted to successively and alternately increase and reduce the volume of the chamber (
Bühler: Fig. 1 and Fig. 2
Bühler: Sec. 0002,  a water circulation system between a water reservoir and a hot water or vapour distribution chamber of an espresso machine. The circulation system includes a valve, a metallic heating tube and a pump that are connected to the reservoir via different silicone hoses, which are joined using clamping collars.
Bühler: Sec. 0005,  The pump has a reciprocating piston that is actuated by an eccentric drive having a connecting rod that is engaged with the piston.
Bühler: Sec. 0036,  As the pre-suction chamber is designed to intermittently provide liquid to the liquid inlet of the pump, the suction efficiency of the pump is enhanced. Preferably, the pre-suction chamber is designed to be driven by the vibrations of the pump. Thereby, the vibrations of the pump induce an oscillating movement of the pre-suction chamber such that the volume of the chamber is intermittently changing.
Bühler: Sec. 0081, the lower part 21 b of the elastic support member 7 a vibrates which leads to an oscillating alteration of the volume of the pre-suction chamber 14. Hence, according to the alteration of the volume, liquid is sucked from the inlet 5 c which is in fluid connection to a liquid supply of the device into the pre-suction chamber 14 and from there, the liquid is supplied in an intermittent way to the liquid inlet 4 a of the pump 1. Hence, the drawing of water from the liquid supply 5 a by the pump 1 is enhanced due to the oscillating movement of the elastic support member 7 a. Accordingly, the suction efficiency of the pump 1 is increased.);
Bühler describes the inlet port, container holder, and a chamber consisting of a actuator that will  can have the capability of changing the range of volumes.

Claim 15 recite limitations that stand rejected via the art citations and rationale applied to claim 1.  

Claim Rejections - 35 USC § 103  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 14 is rejected under 35 U.S.C. 103  as being unpatentable over United States Patent Publication US 20110107920, Bühler, et al. to hereinafter Bühler in view of United States Patent Number US US5392694, Muller, et al. 

Referring to Claim 14 , Bühler teaches food or beverage preparation assembly according to claim 12, wherein the mechanical actuator is selected from the group consisting of an electrically driven motor, a piezo electric actuator, and a manual actuator (
Bühler: Fig. 1 and Fig. 2
Bühler: Sec. 0002,  a water circulation system between a water reservoir and a hot water or vapour distribution chamber of an espresso machine. The circulation system includes a valve, a metallic heating tube and a pump that are connected to the reservoir via different silicone hoses, which are joined using clamping collars.
Bühler: Sec. 0005,  The pump has a reciprocating piston that is actuated by an eccentric drive having a connecting rod that is engaged with the piston.
Bühler: Sec. 0036,  As the pre-suction chamber is designed to intermittently provide liquid to the liquid inlet of the pump, the suction efficiency of the pump is enhanced. Preferably, the pre-suction chamber is designed to be driven by the vibrations of the pump. Thereby, the vibrations of the pump induce an oscillating movement of the pre-suction chamber such that the volume of the chamber is intermittently changing.
Bühler: Sec. 0081, the lower part 21 b of the elastic support member 7 a vibrates which leads to an oscillating alteration of the volume of the pre-suction chamber 14. Hence, according to the alteration of the volume, liquid is sucked from the inlet 5 c which is in fluid connection to a liquid supply of the device into the pre-suction chamber 14 and from there, the liquid is supplied in an intermittent way to the liquid inlet 4 a of the pump 1. Hence, the drawing of water from the liquid supply 5 a by the pump 1 is enhanced due to the oscillating movement of the elastic support member 7 a. Accordingly, the suction efficiency of the pump 1 is increased.);
Bühler describes the inlet port, container holder, and a chamber consisting of a actuator that will  can have the capability of changing the range of volumes.
Bühler does not explicitly teach is selected from the group consisting of an electrically driven motor, a piezo electric actuator, and a manual actuator.
However, Muller teaches is selected from the group consisting of an electrically driven motor, a piezo electric actuator, and a manual actuator (
Muller Col: 4, Ln. 36-45, A particularly compact pump unit permitting also prior assembly which can then be readily installed in the coffee maker is provided by movably connecting the working piston with a connecting rod driven by an electric motor through an eccentric and a gearing.
Muller Col: 6, Ln. 8-16, The drive shaft 68 is connected to the rotor, not shown in the drawings, of an electric motor 70 adapted to be turned on by a switch 84 for driving the pump 63
Muller Col: 8, Ln. 30-56, When the switch 84 for operating the electric motor 70 is turned on, the electric motor 70 will drive, through the drive shaft 68, the pinion 69 which, by meshing with an associated gear 65, will cause rotation of an eccentric 66 which is in driving relationship with the connecting rod 47 having the working piston 3 connected to its other end.)
Muller describe the use of an electric motor for the actuating of beverages.
Bühler and Muller are both directed to the analysis for the preparation of food and beverages (See Bühler at 0012, 0061; Muller at Col. 10, Ln. 10-30). Bühler discloses that additional elements, such as the pumps can be considered (See Bühler at 0059). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Bühler, which teaches detecting and repairing preparation problems in view of Muller, to efficiently apply analysis of preparation of food and beverages to enhancing the capability to use different technologies and techniques. (See Muller at Col. 3, Ln. 55-62; Col. 7, Ln. 50-65).



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Oehninger et al., U.S. Pub. 20070012194, (discussing the preparation of and producing of espresso coffee). 
Dogan et al., E.P. Pub. 2847100, (discussing the preparation of beverages).
Abera , Review On High-Pressure Processing Of Foods, https://www.tandfonline.com/doi/pdf/10.1080/23311932.2019.1568725, P Cogent Food & Agriculture, 2019 (discussing the preparation and thermal processing of beverages).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to UCHE BYRD whose telephone number is (571)272-3113.  The examiner can normally be reached on Mon.-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Patty Munson, can be reached on 571.270. 5396. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Uche Byrd/
Examiner, Art Unit 3624



/PATRICIA H MUNSON/Supervisory Patent Examiner, Art Unit 3624